


Exhibit 10.31

 

RESTRICTED STOCK UNIT AND CASH AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AND CASH AWARD AGREEMENT (the “Agreement”), dated as
of                         ,      (the “Date of Grant”), is made by and between
MTR Gaming Group, Inc., a Delaware corporation (the “Company”), and
                                     (the “Grantee”).

 

WHEREAS, the Company has adopted the                              Plan, (the
“         Plan”), pursuant to which the Company may grant Restricted Stock Units
and Cash Awards; and

 

WHEREAS, the Company desires to grant to the Grantee the number of Restricted
Stock Units provided for herein and to pay to the Grantee the additional cash
compensation provided for herein; and

 

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

 

Section 1.     Grant of Restricted Stock Units; Payment of Cash Compensation

 

(a) Grant of Restricted Stock Units. The Company hereby grants to the Grantee an
aggregate of                                          (                )
Restricted Stock Units (the “Award”) on the terms and conditions set forth in
this Agreement and as otherwise provided in the applicable Plan.

 

(b) Agreement to Pay Additional Cash Compensation. The Company hereby agrees to
pay the Grantee the aggregate sum of
                                                     ($              ) as
additional cash compensation (the “Cash Compensation”), payable pursuant to and
subject to the terms and conditions set forth herein.

 

(c) Incorporation of Plan; Capitalized Terms. The provisions of the applicable
Plan are hereby incorporated herein by reference with respect to awards under
such Plan. Except as otherwise expressly set forth herein, this Agreement shall
be construed in accordance with the provisions of the applicable Plan and any
capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in such Plan.  In the event of any conflict or
inconsistency between this Agreement and the applicable Plan, the terms of the
applicable Plan shall govern.

 

Section 2.     Terms and Conditions of Award and Cash Compensation

 

The grant of Restricted Stock Units provided in Section 1(a) shall be subject to
the following terms, conditions and restrictions:

 

(a) Limitations on Rights Associated with the Restricted Stock Units. The
Restricted Stock Units are bookkeeping entries only. The Grantee shall have no
rights as a

 

--------------------------------------------------------------------------------


 

stockholder of the Company, no dividend rights and no voting rights with respect
to the Restricted Stock Units.

 

(b) Restrictions. Restricted Stock Units and any interest therein, may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution, during the period
commencing on the Date of Grant and ending on the date the Restricted Stock
Units vest.  Any attempt to dispose of any Restricted Stock Units in
contravention of the above restriction shall be null and void and without
effect.

 

(c) Lapse of Restrictions. Subject to Sections 2(e) & 2(f) below, one-third
(1/3) of the Restricted Stock Units and one-third (1/3) of the Cash Compensation
granted under each of the Plans shall vest and become non-forfeitable upon each
of the first, second, and third anniversaries of the Date of Grant.

 

(d) Timing and Manner of Payment of Restricted Stock Units and Cash
Compensation. Any Restricted Stock Units and Cash Compensation that become
non-forfeitable shall be paid as soon as practicable after the Restricted Stock
Units subject to the Award and Cash Compensation become non-forfeitable (such
date, the “Payment Date”); provided, however, that (i) if and to the extent
required by Section 409A of the Internal Revenue Code, payment upon the
Grantee’s “separation from service” shall be deferred until the six month
anniversary of such separation of service and (ii) subject to the foregoing
deferral, the Payment Date shall be made no later than March 15th in the year
following the calendar year in which the Restricted Stock Units and Cash
Compensation became non-forfeitable.  Such Restricted Stock Units shall be paid
by the Company delivering to the Grantee a number of Shares equal to the number
of Restricted Stock Units adjusted for any stock splits, stock dividends, stock
rights or extraordinary cash dividends that become non-forfeitable upon that
Payment Date. Subject to Section 2(g), the Company shall issue the Shares either
(i) in certificate form or (ii) in book entry form, registered in the name of
the Grantee. Delivery of any certificates will be made to the Grantee’s last
address reflected on the books of the Company and its Subsidiaries unless the
Company is otherwise instructed in writing. Neither the Grantee nor any of the
Grantee’s successors, heirs, assigns or personal representatives shall have any
further rights or interests in any Restricted Stock Units that are so paid.
Notwithstanding anything herein to the contrary, the Company shall have no
obligation to issue Shares in payment of the Restricted Stock Units unless such
issuance and such payment shall comply with all relevant provisions of law and
the requirements of any stock exchange provided, however that the Company shall
use its best efforts to comply.

 

(e) Termination of Employment.  Except as otherwise determined by the Committee
and except as otherwise provided herein, unvested Restricted Stock Units and
rights to receive Cash Compensation shall be automatically forfeited if the
Grantee’s employment or service with the Company is terminated for any reason
prior to the lapsing of the restrictions in accordance with
Section 2(c) hereof.  Notwithstanding the foregoing, the Grantee’s unvested
Restricted Stock Units and rights to receive Cash Compensation shall vest in
full (and shall not be automatically forfeited) if the Company terminates the
Grantee’s employment or service with the Company and such termination is not due
to Cause (as defined below), the death of the Grantee, or the Disability of the
Grantee.

 

--------------------------------------------------------------------------------


 

Neither the Grantee nor any of the Grantee’s successors, heirs, assigns or
personal representatives shall have any rights or interests in any Restricted
Stock Units or Cash Compensation that are so forfeited.  For purposes of this
Agreement, the term “Cause” shall mean: (i) conviction of a felony;
(ii) embezzlement or misappropriation of funds or property of the Company or any
of its affiliates (the “Affiliates”); (iii) consistent refusal to substantially
perform, or willful misconduct in the substantial performance of, his duties and
obligations hereunder; (iv) engaging in activity that the Board unanimously
determines in its reasonable judgment would result in the suspension or
revocation of any video lottery, pari-mutuel, or other gaming license or permit
held by the Company or any of its subsidiaries; or (v) a final determination by
any state gaming regulatory agency that Grantee is not suitable to hold his or
her position or otherwise to participate in a gaming enterprise in the state in
question.

 

(f) Change in Control. The following provisions shall apply in the event of a
Change in Control (as such term is defined below):

 

i)                 Any unvested Restricted Stock Units and unvested Cash
Compensation shall vest on the date of the Change of the Change of Control.

 

ii)              For purposes of this Agreement, “Change in Control” shall mean
the occurrence of any of the following events: (i) an acquisition of any voting
securities of Company by any person or group immediately after which such person
or group has beneficial ownership of more than 50% of the combined voting power
of Company’s then outstanding voting securities; (ii) during any twenty-four
(24) month period, individuals who, as of the beginning of such period,
constitute the Board (the “Incumbent Directors”) cease for any reason to
constitute at least a majority of the Board, provided that any person becoming a
director subsequent to the beginning of such period whose election or nomination
for election was approved by a vote of at least a majority of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
director, without written objection to such nomination) shall be an Incumbent
Director; provided, however, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest with respect to directors or as a result of any other actual or
threatened solicitation of proxies by or on behalf of any person other than the
Board shall be deemed to be an Incumbent Director; or (iii) the consummation of
(A) a merger, consolidation or reorganization involving Company, unless the
company resulting from such merger, consolidation or reorganization (the
“Surviving Corporation”) shall adopt or assume this Agreement and the
stockholders of Company immediately before such merger, consolidation or
reorganization, own more than 50% of the combined voting power of the Surviving
Corporation in substantially the same proportion as their ownership immediately
before such merger, consolidation or reorganization, (B) a complete liquidation
or dissolution of Company, or (C) a sale or transfer of all or substantially all
of the assets of Company.

 

(g) Income Taxes. The Grantee’s receipt of the Restricted Stock Units and Cash
Compensation is conditioned upon the Grantee satisfying applicable income tax
withholding requirements. The Company shall have the power and the right to
deduct or

 

--------------------------------------------------------------------------------


 

withhold, or require a participant to remit to the Company, the minimum
statutory amount to satisfy federal, state, and local taxes, domestic or
foreign, required by law or regulation to be withheld with respect to any
taxable event arising as a result of this plan, but in no event shall such
deduction or withholding or remittance exceed the minimum statutory withholding
requirements. In the event the Company cannot (under applicable legal,
regulatory, listing or other requirements, or otherwise) satisfy such tax
withholding obligation in such method, the Company may satisfy such withholding
by any one or combination of the following methods as elected by the grantee:
(i) by requiring the Grantee to pay such amount in cash or check; (ii) by
deducting such amount out of any other compensation otherwise payable to the
Grantee; and/or (iii) by allowing the Grantee to surrender shares of common
stock of the Company which (a) in the case of shares initially acquired from the
Company (upon exercise of a stock option or otherwise), have been owned by the
Grantee for such period (if any) as may be required to avoid a charge to the
Company’s earnings, and (b) have a fair market value on the date of surrender
equal to the amount required to be withheld. For these purposes, the fair market
value of the Shares to be withheld or repurchased, as applicable, shall be
determined on the date that the amount of tax to be withheld is to be
determined.

 

Section 3.     Miscellaneous

 

(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to the Grantee’s residence or to such
other address as may be designated in writing by the Grantee.

 

(b) No Right to Continued Employment. Nothing in the Plans or in this Agreement
shall confer upon the Grantee any right to continue in the employ of the
Company, a Parent or any Subsidiary or shall interfere with or restrict in any
way the right of the Company, Parent or any Subsidiary to remove, terminate or
discharge the Grantee at any time for any reason whatsoever, with or without
Cause and with or without advance notice provided, however that notwithstanding
anything in this Agreement to the contrary, this Agreement is not intended to
supersede or otherwise modify the parties’ rights and obligations under any
employment agreement between the parties.

 

(c) Bound by Plans. By signing this Agreement, the Grantee acknowledges that she
has received a copy of the Plans and has had an opportunity to review the Plans
and agrees to be bound by all the terms and provisions of the applicable Plan.

 

(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

 

(e) Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

 

--------------------------------------------------------------------------------


 

(f) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.

 

(g) Entire Agreement and Full Satisfaction. This Agreement, the Plans and the
Employment Agreement contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and therein
and supersede all prior communications, representations and negotiations in
respect thereto.

 

(h) Governing Law. This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of
Delaware.

 

(i) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

 

(j) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the            day of                         ,
              .

 

 

COMPANY

 

 

 

 

 

MTR GAMING GROUP, INC.

 

 

 

 

 

 

 

By:

 

Its:

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------
